Citation Nr: 0712605	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-40 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected duodenal ulcer.

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied service connection for 
hypertension, continued a 10 percent rating for a duodenal 
ulcer, and granted service connection for diabetes mellitus, 
Type II, assigning a 10 percent disability rating, effective 
August 27, 2003.  The veteran filed a notice of disagreement 
(NOD) in April 2004.  

By a March 2004 rating decision, the RO confirmed and 
continued the denial of service connection for hypertension.  

In an October 2004 rating decision, the RO granted an 
increased 20 percent rating for diabetes mellitus, effective 
October 30, 2003.  Thereafter, by a December 2004 letter, the 
veteran withdrew his appeal for a higher rating for diabetes 
mellitus.  Therefore, this issue is no longer in appellate 
status. 

The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in December 2004 
pertaining to the remaining claims for service connection for 
hypertension and for a rating in excess of 10 percent for a 
duodenal ulcer.

In April and July 2006, the veteran submitted additional 
evidence along with a waiver of initial review by the AOJ.  

Lastly, the Board notes that in various statements the 
veteran has submitted claims for an increased rating for 
service-connected diabetes mellitus and for service 
connection for erectile dysfunction, visual disabilities, 
cardiovascular disabilities, and neurological disabilities, 
each, as secondary to diabetes mellitus.  As the RO has not 
adjudicated these matters, they are not properly before the 
Board, and are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's duodenal ulcer more closely approximates 
continuous moderate manifestations controlled by prescribed 
medication; but there is no evidence of impairment of health 
manifested by anemia or weight loss; or incapacitating 
episodes averaging 10 days or more. 

2.  The evidence is in relative equipoise regarding whether 
the veteran has hypertension that originated in service.


CONCLUSION OF LAW

1.  The criteria for a rating of 20 percent, but no higher, 
for a duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.114, Diagnostic 
Code 7305 (2006). 

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for hypertension are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in September 2003 and December 2004 which asked 
him to submit certain information, and informed him of VA's 
responsibility concerning obtaining evidence to substantiate 
his claims.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining, and essentially asked the veteran to 
send to VA any information he had to process the claims.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claims for service 
connection and increased ratings on appeal.  In view of this, 
the Board finds that the Department's duty to notify has been 
fully satisfied with respect to each claim on appeal.

As noted above, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court discussed the statutory requirement in 38 
U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  That was 
accomplished in this case, as the September 2003 letter was 
sent to the veteran prior to the issuance of the January 2004 
rating decision on appeal.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's service medical records and post-
service VA and private medical records have been associated 
with the claims file.  The RO also arranged for the veteran 
to undergo a VA examination in September 2003; the report of 
which is of record.  Moreover, the veteran and his 
representative were given the opportunity to submit evidence 
and argument to support his claims, which they have done. 
There are no known additional records to obtain.  In April 
2006, the RO received correspondence from the veteran that he 
had no other information or evidence to give to VA to 
substantiate his claims.  Thereafter, the veteran submitted 
additional evidence in April and July 2006 with a waiver of 
initial RO consideration.  

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Board observes that the September 2003 and December 2004 
letters provided the veteran with notice of the information 
and evidence needed to substantiate his claims; however, 
these letters did not notify him of the evidence necessary to 
establish a disability rating for hypertension or an 
effective date for each of the disabilities on appeal.  
Nevertheless, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision on each of the claims on appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   As the 
Board is granting the claims for service connection for 
hypertension and for an increased rating for duodenal ulcer, 
the AOJ will be responsible for addressing any notice defect 
with respect to the rating and effective dates elements when 
effectuating the awards.  Therefore, the Board finds no 
prejudice to the veteran to proceed in light of the favorable 
decisions.  See Dingess, supra.

II.  Disability Ratings

The veteran contends that his service-connected duodenal 
ulcer disease is more severe than reflected in the current 10 
percent disability rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, an April 1968 rating decision granted service 
connection for duodenal ulcer and assigned a 20 percent 
rating.  In an October 1975 rating decision, the RO       
reduced the rating to 10 percent, effective January 1, 1976, 
based on a VA examination showing an improvement in the 
veteran's duodenal ulcer.

The veteran is currently rated at 10 percent for his duodenal 
ulcer pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 
7305 (2006).  
Under Diagnostic Code 7305, a 10 percent rating for duodenal 
ulcer is warranted for mild impairment, with recurring 
symptoms once or twice yearly.  A 20 percent rating is 
warranted for moderate duodenal ulcer, with recurrent 
episodes of severe symptoms 2 or 3 times a year averaging 10 
days in duration, or with continuous moderate manifestations.  
Moderately severe duodenal ulcer, less than severe, but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year is rated as 40 
percent disabling.  A 60 percent rating is warranted for a 
severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2006).  In light 
of the above, the Board shall consider all of the veteran's 
various symptoms in assigning a rating for his duodenal ulcer 
disease.  Id. 

Briefly summarized, service medical records show that the 
veteran was hospitalized in 1967 with a history of acute 
upper GI bleeding and a history of tarry stools.  He was 
found to have an active ulcer in the duodenal bulb and was 
placed on a milk, antacid, and bland diet regimen with no 
recurrence of bleeding.  He was then found to have no active 
ulcer with a scarred duodenal bulb.  Upon hospital discharge, 
he was diagnosed with ulcer of duodenum.  On separation 
examination in January 1968, the veteran complained of 
occasional trouble from the ulcer.  

Thereafter, during an August 1968 VA psychiatric examination, 
the veteran reported that he was hospitalized at a private 
facility for treatment of his duodenal ulcer.  Post service 
records also reflect a documented history of required 
prescription medication and bland diet, complaints of 
bloating after meals, digestion difficulties, constant acid 
accompanied by gas, epigastric distress, abdominal pain, 
minimal deformity of the duodenal bulb as a residual of 
ulceration, and diagnoses of chronic duodenal ulcer-inactive.  

A November 1986 private hospital discharge summary reflects 
that the veteran was admitted with a history of peptic ulcer 
disease, presently suffering with a GI bleed, black tarry 
stools, nausea, and vomiting.  An endoscopy revealed two 
ulcers, one in the esophagus and one in the duodenum.  The 
final diagnosis included active and acute bleeding duodenal 
ulcer with severe anemia needing three transfusions and acute 
gout which was stabilized on Alopurinol and diet.  

An August 2002 laboratory report shows that the veteran 
tested positive for Helicobacter Pylori (H. Pylori).  An 
August 2003 letter from D.S. Kessel, M.D. reflects that the 
veteran received treatment for H. Pylori - abdomen. 

VA outpatient medical records reflect that in October 2002 
the veteran was diagnosed with and was being treated for 
dyspepsia and diverticulosis.

In August 2003, the veteran filed his claim for an increased 
rating.  On VA examination in September 2003, the veteran 
stated that five to six years earlier he began to have severe 
acid reflux and occasional abdominal pain.  He stated that he 
was diagnosed with a hiatal hernia and was treated with 
Zantac.  As long as he takes Zantac, he stated that he felt 
relatively better.  The veteran denied vomiting, nausea, 
diarrhea, hematemesis or melena.  He reported regular bowel 
movements except at the present time he was constipated.  
Examination showed that the veteran was 5 feet 11- 1/2 inches 
and weighed 235 pounds.  His abdomen was obese and nontender 
and no organomegaly was noted.  The veteran underwent a 
double contrast upper GI study that was normal with no 
noticeable hiatal hernia and the duodenal bulb was 
unremarkable.  The diagnosis was history of hiatus hernia and 
past peptic ulcer disease and no evidence of active ulcer or 
masses at present.   

In a November 2004 letter, the veteran stated that several 
times a year he had abdominal pain and discomfort due to his 
duodenal ulcer for ten or more days.  He furthered that his 
private doctor prescribes him stronger doses of medication 
during these periods.  

An April 2005 VA outpatient record reflects that the veteran 
was assessed with gastroesophageal reflux disease (GERD) and 
that treatment with Nexium provided complete relief of his 
acid reflux symptoms.  In July 2005, the veteran requested 
that his medication be changed from Nexium to Prilosec for 
his acid reflux symptoms.

A January 2006 VA outpatient record reflects that the veteran 
has active peptic ulcer disease/dyspepsia and diverticulosis 
that are stable with a history of bleeding ulcers and H. 
Pylori.  He also has gout that is stable and the veteran 
continues on  Alopurinol, just as noted in the 1986 private 
hospital discharge record.  It is noted that as long as the 
veteran is prescribed Prilosec, he has no problems with acid.  
In addition, the veteran takes 81 milligrams of aspirin 
related to prior GI bleeds.  

In light of the above noted criteria, the Board is of the 
opinion that the medical evidence of record is in relative 
equipoise as to the severity of the veteran's service-
connected duodenal ulcer.  Therefore, by giving the veteran 
the benefit of the doubt, the Board finds that the veteran's 
duodenal ulcer more nearly approximates the criteria for a 20 
percent rating, rather than the assigned 10 percent rating.  
See 38 C.F.R. § 4.7. 

The Board finds that there is objective evidence that the 
veteran's duodenal ulcer is  healed and inactive with change 
of diet, antacids, and daily aspirins, in combination with 
continuous prescription medication for stabilization of the 
ulcer symptoms. The medical evidence of record also reflects 
that the veteran takes or has taken multiple medications to 
control the ulcer, including Zantac, Allopurinol, Prilosec, 
and Nexium, and his service-connected duodenal ulcer 
disability has been described as peptic ulcer disease and 
dyspepsia.  The veteran's symptoms have changed in severity 
periodically requiring medication dosage adjustment, and the 
contemporaneous use of some over-the-counter medications.  
Furthermore, even though there appears to be overlapping 
symptoms among the veteran's service-connected duodenal ulcer 
disease and the veteran's non service-connected 
gastrointestinal disorders, none of the health care 
professionals have distinguished the symptoms.  Therefore, 
the Board considers the veteran's symptomatology of severe 
acid reflux, occasional abdominal pain and discomfort, 
digestion difficulties, and epigastric distress as part of 
his service-connected duodenal ulcer.  See Mittleider, supra.  
Additionally, the Board finds the veteran assertions 
consistent and credible as to the severity of his ongoing 
symptoms.  Hence, the evidence collectively reflects a 
disability picture that appears to be more than mild and more 
closely approximates continuous moderate manifestations.  
Resolving reasonable doubt in the veteran's favor, the Board 
concludes that the criteria for the assignment of a 20 
percent rating for duodenal ulcer have been satisfied.

However, a higher 40 percent rating is unwarranted under 
these facts.  The Board finds that there is no evidence that 
the veteran suffers with moderately severe impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes resulting from service-connected 
duodenal ulcer, as would be required for a 40 percent under 
Diagnostic Code 7305.  The Board has also considered whether 
a higher disability evaluation is warranted for the service-
connected duodenal ulcer if rated, alternatively, under 
Diagnostic Code 7346.  However, there is no evidence of 
persistently recurrent epigastric distress of dysphagia, 
pyrosis, and regurgitation accompanied by substernal or arm 
or shoulder pain, or evidence of considerable or severe 
impairment of health.  

Consequently, a rating of 20 percent, but no higher, is 
warranted for the veteran's duodenal ulcer.   

III.  Service Connection

The veteran contends, essentially, that his 1968 separation 
examination reflects the onset of his hypertension and since 
that time he has received ongoing treatment.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

Service connection may be presumed, for certain chronic 
diseases, such as hypertension, which are manifested to a 
compensable degree (10 percent for cardiovascular disability) 
within one year after discharge from service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Hypertension is defined for VA rating purposes as diastolic 
blood pressure that is predominantly 90mm or greater.  
Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.104,  
Diagnostic Code 7101, Note (1) (2006).   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On pre-induction examination for service in June 1964, the 
veteran's blood pressure while sitting was 118/78.  At his 
induction examination into service in March 1966, the 
veteran's blood pressure was 120/71.  The veteran reported no 
history of high blood pressure during each of these 
examinations.  However, on separation examination in January 
1968, his blood pressure while sitting was 130/110 and 
135/88; recumbent 130/96 and 132/87; and while standing was 
140/110.  The examiner noted that the veteran's separation 
examination was negative except for borderline hypertension. 

A July 1968 deferred rating decision notes an outpatient 
abstract from May 1968 reflecting that the veteran was 
prescribed Librium, 10 milligrams, twice daily, and that the 
veteran felt tense and jittery.  

During an August 1968 VA psychiatric examination, the veteran 
stated that after separation from service he was hospitalized 
in a private facility for treatment of his ulcer and his high 
blood pressure.  He was given tranquilizers to calm him down 
and to lower his blood pressure.  He stated that without 
tranquilizers his blood pressure went up and his heart 
palpitations resumed. The diagnosis was anxiety reaction with 
somatization and organic changes, manifested by duodenal 
ulcer.

In a July 1973 report of medical history, the veteran 
reported that he had received treatment from a private 
physician for hypertension from April 1971 to February 1972.

An October 1977 VA examination report reflects that the 
veteran's blood pressure while sitting was 170/110; recumbent 
was 134/80; and while standing was 180/110.  

A November 1986 private hospital discharge summary reflects 
several diagnoses to include essential hypertension.

An August 2003 VA outpatient record reflects that the 
veteran's right arm, sitting blood pressure was 162/90.  The 
veteran stated that he had been prescribed Atenolol for more 
than ten years. 

During a September 2003 VA examination, the veteran reported 
a history of hypertension since 1968.  He also reported a 
history of palpitation, which was relieved when he was 
started on Paxil four to five years ago.  The veteran was 
currently on two prescription medications for hypertension, 
one was recently added and increased in dosage because his 
blood pressure was around 170/100.  His blood pressure 
sitting was 140/90; supine 130/90, and standing was 130/90.  
There were no murmurs appreciated and he had a regular 
rhythm.  The veteran underwent a myocardial study and a 
stress test.  The diagnoses were essential hypertension, 
under control with medication, and no evidence of ischemia.  

An October 2003 VA outpatient record reflects that the 
veteran's right arm standing blood pressure was 150/92.  

A December 2003 VA outpatient record reflects that at the 
beginning of the month the veteran's blood pressure was 
177/94 .  On December 30, 2003, the veteran's left arm 
sitting blood pressure was 171/91 and 153/81.  On January 14, 
2004, the veteran's blood pressure was 170/90.  The diagnosis 
was hypertension.  

In the veteran's April 2004 notice of disagreement, he 
asserted that when he was given his final physical in 
service, the doctor told him he had very high blood pressure 
and probably was suffering from hypertension that should be 
checked out.  The veteran stated that the best he could 
recall was that he received treatment for hypertension from a 
civilian doctor after service and has taken medication for 
chronic hypertension for over 36 years.  

When the medical evidence is considered in light of the above 
noted criteria, and with resolution of all reasonable doubt 
in the veteran's favor, the Board finds that the record is at 
least in equipoise as to whether the veteran's hypertension 
had its onset in service.  Hypertension was not shown on 
enlistment but was evident on separation examination from 
service when the examiner found the veteran to have 
borderline hypertension after taking several blood pressure 
readings.  Further, the evidence is uncontroverted that 
within a year after his military discharge the veteran 
reported to a VA examiner, in the context of a medical 
examination for an ulcer, that he was hospitalized for high 
blood pressure and that he received medication (a 
tranquilizer) to alleviate his high blood pressure.  These 
statements are significant and given a lot of weight and 
credibility because they were made at a time contemporaneous 
to his service, when there was no incentive - financial or 
otherwise - to fabricate information for personal gain.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  In 
sum, what the record shows is consistent elevated blood 
pressure readings in service, a diagnosis of borderline 
hypertension in service and a history and diagnosis of 
hypertension shortly after service.  Given the 


foregoing, the Board finds that the veteran's currently 
diagnosed hypertension likely had its onset in service.  


ORDER


A rating of 20 percent, but no higher, for a duodenal ulcer 
is granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.
.
Service connection for hypertension is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


